                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FAYE VADEN, et al.,                                Case No. 19-cv-01846-HSG
                                   8                    Plaintiffs,                         ORDER DENYING MOTION TO
                                                                                            AMEND COMPLAINT AND DENYING
                                   9             v.                                         MOTION TO ALTER SCHEDULING
                                                                                            ORDER
                                  10     LINN STAR TRANSFER, INC., et al.,
                                                                                            Re: Dkt. Nos. 37, 39, 40
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are several motions filed by Plaintiffs Faye Vaden and Alma

                                  14   Jackson related to the Court’s scheduling order in this action: (1) a motion for leave to amend the

                                  15   complaint after the deadline, see Dkt. No. 37; (2) a motion to modify the case schedule, see Dkt.

                                  16   No. 40; and (3) a motion to expedite the hearing on both motions, see Dkt. No. 39. The Court held

                                  17   a case management conference on October 8, 2019, at which it heard argument on these motions

                                  18   and discussed the current case schedule. See Dkt. No. 44. The Court also permitted Plaintiffs to

                                  19   file a supplementary declaration in support of these motions. See Dkt. Nos. 46. 48. Having

                                  20   carefully considered the parties’ arguments, the Court DENIES the motions.

                                  21     I.   BACKGROUND
                                  22          On March 5, 2019, Plaintiffs filed this action against Defendants Linn Star Transfer, Inc.

                                  23   and Haier US Appliance Solutions, Inc., alleging that Defendants’ negligent manufacturing and

                                  24   installation of a gas dryer led to a gas leak in Plaintiffs’ home. See Dkt. No. 1-1, Ex. A. Plaintiffs

                                  25   allege that the gas leak was caused by both a product defect and Linn Star’s failure to properly

                                  26   tighten the dryer’s gas line connector during installation. Id at 4. Defendants removed this action

                                  27   from state court on April 5, 2019, based on diversity jurisdiction. See Dkt. No. 1.

                                  28          On July 16, 2019, the Court held an initial case management conference, at which it
                                   1   discussed the anticipated schedule for this case. See Dkt. No. 24. Neither party objected to the

                                   2   proposed dates, and on July 17, 2019, the Court issued a scheduling order incorporating those

                                   3   dates. See Dkt. No. 25. In the order, the Court set September 14, 2019, as the deadline to amend

                                   4   the pleadings. See id. Two weeks after the deadline, on October 1, 2019, Plaintiffs filed a motion

                                   5   for leave to file an amended complaint to add three defendants: Home Depot, who sold the dryer

                                   6   and its “installation kit”; and individuals Dyshun Mitchell and Nicolaus Zapata from Jens

                                   7   Trucking LLC, who performed the installation. See Dkt. No. 37 at 6; Dkt. No. 46 at ¶¶ 3–4, 7–10.

                                   8   Two days later, on October 3, 2019, Plaintiffs filed a motion to modify the current scheduling

                                   9   order, and to expedite the hearing on these motions. See Dkt. Nos. 39, 40. In all three motions,

                                  10   Plaintiffs’ counsel, Ms. Wendy H. Chau, explains that she was “focused on her other trial cases

                                  11   from July 20, 2019, to September 16, 2019”; was “busy,” so relied on co-counsel; and therefore,

                                  12   missed the deadline in good faith. See, e.g., Dkt. No. 37 at 3, 5. Ms. Chau further claims that she
Northern District of California
 United States District Court




                                  13   will be unable to meet the future deadlines set in this case based on obligations she has in other

                                  14   cases. See, e.g., Dkt. No. 40-1 at ¶¶ 9, 11.

                                  15    II.   LEGAL STANDARD
                                  16          Federal Rule of Civil Procedure 16(b) provides that the district court must issue a

                                  17   scheduling order that limits the time to join other parties, amend the pleadings, complete

                                  18   discovery, and file motions. See Fed. R. Civ. P. 16(b)(4). Once in place, “[a] schedule may be

                                  19   modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good

                                  20   cause” requirement of Rule 16 “primarily considers the diligence of the party seeking the

                                  21   amendment.” See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

                                  22   “The district court may modify the pretrial schedule if it cannot reasonably be met despite the

                                  23   diligence of the party seeking the extension.” Id. (quotation omitted). “Although the existence or

                                  24   degree of prejudice to the party opposing the modification might supply additional reasons to deny

                                  25   a motion . . . [i]f [the] party was not diligent, the inquiry should end.” Id.

                                  26   III.   DISCUSSION
                                  27          A.    Motion for Leave to Amend
                                  28          Plaintiffs present little justification for failing to amend the complaint by the September 14
                                                                                          2
                                   1   deadline. Plaintiffs’ counsel acknowledges that she simply “neglected to do so” as she was

                                   2   preoccupied with trial in another case, which ended on September 13. See Dkt. No. 37 at 5; Dkt.

                                   3   No. 37-1 at ¶¶ 2, 10–15. Ms. Chau also casts blame on her co-counsel, Mr. David S. Ratner, who

                                   4   she explains assisted with the case through mediation on September 16.1 Id. As counsel of record

                                   5   in this action, however, Ms. Chau nevertheless has an independent responsibility to her clients.

                                   6   Cf. California Rule of Professional Responsibility 1.3 (“‘[R]easonable diligence’ shall mean that a

                                   7   lawyer acts with commitment and dedication to the interests of the client and does not neglect or

                                   8   disregard, or unduly delay a legal matter entrusted to the lawyer.”).

                                   9          Moreover, Plaintiffs acknowledge that they were on notice of the three parties that they

                                  10   now seek to add as defendants well in advance of the deadline to amend. See Dkt. No. 37-1 at ¶ 9.

                                  11   On July 8, 2019, Linn Star’s initial disclosures identified both Dyshun Mitchell and Nicolaus

                                  12   Zapata as employees of Jens Trucking, LLC, who performed the dryer installation. See Dkt. No.
Northern District of California
 United States District Court




                                  13   42 at 3. Defendants even noted in the joint case management conference statement, filed July 9,

                                  14   2019, that Plaintiffs had not named the installers and installation company in the complaint. Id.;

                                  15   see also Dkt. No. 23 at 3, 5. Additionally, Defendants disclosed documents that identified The

                                  16   Home Depot, Inc. in the bill of lading, as part of their initial disclosures. Id. Plaintiffs’ own initial

                                  17   disclosures listed the landlords as potential witnesses, and included a shipping order form with

                                  18   The Home Depot, Inc. as the recipient of both the gas dryer and a “gas dryer inst kit.” See Dkt.

                                  19   No. 47-1, Ex. B at ¶ 5; Dkt. No. 47-2, Ex. C.

                                  20          Plaintiffs do not refute this. Instead, Plaintiffs’ counsel contends that she did not fully

                                  21   understand the significance of Home Depot and its role in this action until she spoke with

                                  22   Plaintiffs’ landlord on September 23, 2019, and reviewed the documents he sent to her on

                                  23   September 24, 2019. See Dkt. No. 46 at ¶¶ 20–22, 26–27. What Plaintiffs’ counsel fails to

                                  24   adequately explain is why she did not follow up with the landlord prior to the deadline to amend

                                  25   the complaint.

                                  26
                                       1
                                  27     Mr. Ratner has filed a motion to withdraw as counsel. See Dkt. No. 32. The motion remains
                                       pending, however, and the Court has issued an order to show cause why the motion should be
                                  28   granted in the absence of evidence that his clients have agreed to discharge him or that withdrawal
                                       is otherwise warranted. See Dkt. No. 43.
                                                                                         3
                                   1          Ms. Chau’s unsupported assertion that she had “had trouble getting a hold of the landlord”

                                   2   for two years—from 2017 to 2019—is neither credible nor consistent with a finding of diligence.

                                   3   See id. at ¶¶ 9, 28, 30. Indeed, this argument is belied by counsel’s acknowledgement that she

                                   4   “did not think the landlord and Home Deport were much involved or liable” prior to September

                                   5   2019, and that further discussions about the landlord ceased when Plaintiffs did not want to add

                                   6   him as a defendant to this action. See id. at ¶¶ 7, 10. Plaintiffs’ counsel should not have waited

                                   7   until after the deadline to amend to investigate the landlord and Home Depot’s possible

                                   8   involvement in this action. The Court is similarly unpersuaded by Plaintiffs’ assertion that the

                                   9   parties were focused on mediation rather than further litigating this action. See id. ¶¶ 15–19. As

                                  10   the Ninth Circuit has cautioned, “carelessness is not compatible with a finding of diligence and

                                  11   offers no reason for a grant of relief.” Johnson, 975 F.2d at 609. In short, Plaintiffs have failed to

                                  12   establish that good cause exists to grant leave to amend the complaint at this late date.
Northern District of California
 United States District Court




                                  13          B.    Motion to Modify Scheduling Order
                                  14          Plaintiffs also seek to stay the case or modify the scheduling order. See Dkt. No. 40. As

                                  15   an initial matter, Plaintiffs do not propose any alternative dates or modifications. See id. Instead,

                                  16   they appear to request that the Court simply vacate all current deadlines. See id. Nor do they

                                  17   explain with any specificity why a modification is warranted in this case. As with Plaintiffs’

                                  18   motion to amend the complaint, Plaintiffs’ counsel merely indicates that she is overextended with

                                  19   trial preparation in other cases. See id. at 3; see also Dkt. No. 40-1 at ¶¶ 3–4, 9, 11. The Court

                                  20   does not find that this rises to the level of “good cause” necessary to modify the scheduling order.

                                  21   Indeed, Plaintiffs still have two months until the close of discovery, and trial does not begin until

                                  22   June 29, 2020. There is ample time remaining to litigate this case under the current schedule.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         4
                                   1   IV.     CONCLUSION

                                   2           Accordingly, the Court DENIES the motion to amend the complaint; DENIES the motion

                                   3   to modify the case schedule; and DENIES AS MOOT the motion to expedite the hearing on these

                                   4   motions. The Court further reminds Plaintiffs’ counsel that she is responsible for familiarizing

                                   5   herself and complying with the Federal Rules of Civil Procedure, as well as the Court’s orders, for

                                   6   the duration of this litigation.

                                   7           IT IS SO ORDERED.

                                   8   Dated: 10/16/2019

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
